Case 1:20-cv-01072-CRC Document 1-1 Filed 04/23/20 Page 1 of 8




               Exhibit A
            Case 1:20-cv-01072-CRC Document 1-1 Filed 04/23/20 Page 2 of 8

                                                                   Prepared by the USCIS Asylum Division
                                                                                   Date: October 18, 20 12

    Fact Sheet: Federal Regulation Protecting the Confidentiality of Asylum Applicants

Synopsis
        The federal regulation at 8 CFR 208.6 generally prohibit the disclosure to third parties of
infonnation contained in or pertaining to asylum applications, credible fear detenninations, and
reasonable fear detenninations-including infonnation contained in RAPS or APSS 1-except
under certain limited circumstances. This regulation safeguards infonnation that, if disclosed
publicly, could subject the claimant to retaliatory measures by government authorities or non-
state actors in the event that the claimant is repatriated, or endanger the security of the claimant's
family members who may still be residing in the country of origin. Moreover, public disclosure
might, albeit in rare circumstances2, give rise to a plausible protection claim where one would
not otherwise exist by bringing an otherwise ineligible claimant to the attention of the
government authority or non-state actor against which the claimant has made allegations of
mistreatment.

         According to established guidance, confidentiality is breached when infonnation
contained in or pertaining to an asylum application (including infonnation contained in RAPS or
APSS) is disclosed to a third party in violation of the regulation, and the unauthorized disclosure
is of a nature that allows the third party to link the identity of the applicant to: ( 1) the fact that
the applicant has applied for asylum; (2) specific facts or allegations pertaining to the individual
asylum claim contained in an asylum application; or (3) facts or allegations that are sufficient to
give rise to a reasonable inference that the applicant has applied for asylum. The same principles
generally govern the disclosure of infonnation related to credible fear and reasonable fear
detenninations, as well as to applications for withholding or deferral of removal under Article 3
of the Convention Against Torture, which are included in the asylum application.

         In the absence of the asylum applicant's written consent or the Secretary of Homeland
Security's3 specific authorization, disclosure may be made only to United States government
officials or contractors and United States federal or state courts on a need to know basis related
to certain administrative, law enforcement, and civil actions. In some instances, interagency
arrangements have been established to facilitate the proper disclosure of asylum-related
infonnation to United States agencies pursuant to the regulation. The release of infonnation
relating to an asylum application, credible fear detennination, or reasonable fear detennination to
an official of another government or to any entity for purposes not specifically authorized by the



'RAPS is the system for maintenance of records concerning aliens who affirmatively seek asylum by applying for
the benefit with USCIS. APSS is the system for maintenance of records concerning aliens referred to a USCIS
asylum officer for a credible fear or reasonable fear screening determination after having expressed a fear of return
to the intended country of removal because of persecution or torture during the expedited removal process under
INA sec. 23S(b) or administrative removal processes under INA sec. 238(b) or INA sec. 24l(a)(5).
2
  Public disclosure alone will rarely be sufficient to establish sur place protection claims under U.S. asylum laws.
The applicant would have to establish, in light of this disclosure, that he or she has a well-founded fear of
r,ersecution on account of one ofthe protected grounds.
  By operation of section 1512(d) of the Homeland Security Act of2002, Pub. L. 107-296, 116 Stat. 2135, 2310, the
Attorney General's authority under 8 C.F.R. § 208.6(a) to authorize disclosure of confidential asylum information
held by the former Immigration and Naturalization Service (INS)-and now held by the Department of Homeland
Security (DHS)-was transferred to the Secretary of DHS.
          Case 1:20-cv-01072-CRC Document 1-1 Filed 04/23/20 Page 3 of 8

                                                         Prepared by the USCIS Asylum Division
                                                                         Date: October 18,2012

regulation without the written consent of the claimant requires the express permission of the
Secretary of Homeland Security.

Code of Federal Regulations, Title 8
Sec. 208.6 Disclosure to third parties.
   (a) Information contained in or pertaining to any asylum application, records pertaining to any
credible fear determination conducted pursuant to § 208.30, and records pertaining to any
reasonable fear determination conducted pursuant to § 208.31, shall not be disclosed without the
written consent of the applicant, except as permitted by this section or at the discretion of the
Attorney General [now the Secretary ofDHS].
   (b) The confidentiality of other records kept by the [Immigration and Naturalization] Service
[now DHS] and the Executive Office for Immigration Review that indicate that a specific alien
has applied for asylum, received a credible fear or reasonable fear interview, or received a
credible fear or reasonable fear review shall also be protected from disclosure. The Service [now
DHS] will coordinate with the Department of State to ensure that the confidentiality of those
records is maintained if they are transmitted to Department of State offices in other countries.
   (c) This section shall not apply to any disclosure to:
   (1) Any United States Government official or contractor having a need to examine
information in connection with:
   (i) The adjudication of asylum applications;
   (ii) The consideration of a request for a credible fear or reasonable fear interview, or a
credible fear or reasonable fear review;
   (iii) The defense of any legal action arising from the adjudication of, or failure to adjudicate,
the asylum application, or from a credible fear determination or reasonable fear determination
under § 208.30 or § 208.31;
   (iv) The defense of any legal action of which the asylum application, credible fear
determination, or reasonable fear determination is a part; or
   (v) Any United States Government investigation concerning any criminal or civil matter; or
   (2) Any Federal, State, or local court in the United States considering any legal action:
   (i) Arising from the adjudication of, or failure to adjudicate, the asylum application, or from
a credible fear or reasonable fear determination under § 208.30 or § 208.31; or
   (ii) Arising from the proceedings of which the asylum application, credible fear
determination, or reasonable fear determination is a part.

Frequently Asked Questions

1. Q: Why does the regulation protect asylum-related information from disclosure?

   A: Public disclosure of asylum-related information may subject the claimant to retaliatory
   measures by government authorities or non-state actors in the event that the claimant is
   repatriated, or endanger the security of the claimant's family members who may still be
   residing in the country of origin. Moreover, public disclosure might, albeit in some limited
   circumstances, give rise to a plausible protection claim where one would not otherwise exist
   by bringing an otherwise ineligible claimant to the attention of the government authority or
   non-state actor against which the claimant has made allegations of mistreatment. Because
   refugee applicants face similar negative consequences when their information is disclosed to

                                                                                                   2
         Case 1:20-cv-01072-CRC Document 1-1 Filed 04/23/20 Page 4 of 8

                                                         Prepared by the USCIS Asylum Division
                                                                         Date: October 18, 2012

   a third party, as a matter of policy, USCIS extends the same protections outlined in 8 CFR
   208.6 to refugees.

2. Q: Under what specific circumstances can asylum-related information be disclosed to
   third parties?

   A: In general, asylum-related information must not be shared with third parties without the
   asylum applicant's written consent or the Secretary of Homeland Security's specific
   authorization. However, this general prohibition does not apply to the following limited
   circumstances as established by the regulation at 8 CFR 208.6:
       (I) Any United States Government official or contractor having a need to examine
   information in connection with:
       (i) The adjudication of asylum applications;
       (ii) The consideration of a request for a credible fear or reasonable fear interview, or a
   credible fear or reasonable fear review;
       (iii) The defense of any legal action arising from the adjudication of, or failure to
   adjudicate, the asylum application, or from a credible fear determination or reasonable fear
   determination under § 208.30 or § 208.31;
       (iv) The defense of any legal action of which the asylum application, credible fear
   determination, or reasonable fear determination is a part; or
       (v) Any United States Government investigation concerning any criminal or civil matter;
   or
       (2) Any Federal, State, or local court in the United States considering any legal action:
       (i) Arising from the adjudication of, or failure to adjudicate, the asylum application, or
   from a credible fear or reasonable fear determination under § 208.30 or § 208.31; or
       (ii) Arising from the proceedings of which the asylum application, credible fear
   determination, or reasonable fear determination is a part."

3. Q: To what extent may asylum-related information be disclosed to personnel within the
   Department of Homeland Security (DHS), such as Immigration and Customs
   Enforcement (ICE) or Customs and Border Protection (CBP) personnel?

   A: Asylum-related information may be disclosed to ICE and CBP personnel, as they are not
   considered "third parties" for the purposes of 8 CFR 208.6. Protected asylum-related
   information may also be disclosed to offices within the direct policy and legal chains of
   command of DHS, such as DHS Office of General Counsel, the Office of the Undersecretary
   for Border and Transportation Security (BTS), the Office of the Deputy Secretary, and the
   Office of the Secretary.

4. Q: If none of the regulatory exceptions applies, what information about an asylum
   applicant, if any, may be shared with third parties without breaching confidentiality?

   A: According to established guidance, confidentiality is breached when information
   contained in or pertaining to an asylum application is disclosed to a third party in violation of
   the regulation, and the unauthorized disclosure is of a nature that allows the third party to
   link the identity ofthe applicant to: (1) the fact that the applicant has applied for asylum; (2)

                                                                                                    3
          Case 1:20-cv-01072-CRC Document 1-1 Filed 04/23/20 Page 5 of 8

                                                          Prepared by the USCIS Asylum Division
                                                                          Date: October 18, 2012

   specific facts or allegations pertaining to the individual asylum claim contained in an asylum
   application; or (3) facts or allegations that are sufficient to give rise to a reasonable inference
   that the applicant has applied for asylum. The same principles govern the disclosure of
   information related to credible fear and reasonable fear determinations. They also generally
   apply to applications for withholding or deferral of removal under Article 3 of the
   Convention Against Torture, which are included in the asylum application.

5. Q: Under the regulation's exceptions, can asylum-related information be disclosed to
   state law enforcement agencies or other state agencies?

   A: No. The confidentiality regulation does not allow disclosure of asylum-related
   information to state agencies, including state law enforcement agencies, except with the
   asylum applicant's written consent or the Secretary of Homeland Security's specific
   authorization. The regulation at 208.6(c)(2) do, however, allow for disclosure to state or
   local courts under certain circumstances.

6. Q: Under the regulation, how can a United States Government official or contractor,
   who is seeking asylum-related information and to whom asylum-related information
   may be disclosed, obtain that information from the United States Citizenship and
   Immigration Services (USCIS)?

   A: Unless there is a pre-existing interagency arrangement or protocol, government officials
   or contractors should request asylum-related information about specific aliens directly from
   the appropriate USCIS Asylum Office Director with jurisdiction over the alien's application.
   Requests for asylum-related information concerning groups of aliens that match certain
   identified criteria must be made to the Chief of the Asylum Division of USCIS by the
   appropriate official in the requesting agency.

7. Q: If asylum-related information is properly disclosed to a third party pursuant to the
   regulation, what is the third party's obligation with respect to confidentiality?

   A: As the new custodian of the asylum-related information, the third-party recipient is
   bound by the confidentiality regulation under 8 CFR 208.6. The recipient must not disclose
   the asylum-related information to other parties, except as authorized by the regulation.

8. Q: What are the obligations of U.S. government officials or contractors who work with
   or are responsible for maintaining asylum-related information in U.S. government
   systems?

   A: U.S. government officials or contractors who encounter asylum-related information in
   their work are bound by the confidentiality regulation under 8 CFR 208.6. These personnel
   must not disclose the asylum-related information to third parties, except as authorized by the
   regulation. When making an authorized disclosure of asylum-related information to a third
   party, these personnel should alert the third party to the confidentiality requirements of 8
   CFR208.6.


                                                                                                     4
          Case 1:20-cv-01072-CRC Document 1-1 Filed 04/23/20 Page 6 of 8

                                                        Prepared by the USCIS Asylum Division
                                                                        Date: October 18, 2012

9. Q: Are non-USCIS custodians of asylum-related information required to obtain
   authorization from USCIS before disclosing the asylum-related information to another
   party pursuant to the regulation?

   A: No. However, the transmitter of information should take reasonable steps to ensure that
   the new recipient of information is aware of the confidentiality rules described in this
   document to prevent unauthorized disclosure by the new recipient. The transmitter may want
   to provide the new recipient with a copy of this document for that purpose.

10. Q: Is there an interagency arrangement between members of the Intelligence
    Community and agencies with counterterrorism functions and USCIS concerning the
    disclosure of asylum-related information?

   A: On October 8, 2001, the Attorney General used his discretionary authority under 8 CFR
   208.6 to provide the FBI access to asylum applications filed with USC IS for the purpose of
   gathering foreign counterintelligence or international terrorism information unrelated to
   pending criminal or civil litigation. This arrangement was superseded in an April 18, 2007,
   memorandum whereby Secretary of Homeland Security Chertoff exercised his authority
   under 8 CFR 208.6 to allow disclosure of asylum-related information to any element of the
   U.S. Intelligence Community or any other federal or state agency having a counterterrorism
   function, provided that the need to examine the information or the request is made in
   connection with its authorized intelligence or counterterrorism function or functions and that
   the information received will be used for the authorized purpose for which it was requested.
   On August 25, 2011, Secretary Napolitano signed an addendum to the 2007 Memorandum.
   The addendum expands sharing of asylum-related information to include sharing with any
   local government agency having a counterterrorism function.

   In general, requests for disclosure of asylum-related information shall be made to the DHS
   Office of Intelligence and Analysis Support Branch (IASB) using the DHS Support Request
   Form. Requests for asylum information must include a detailed justification directly linking
   the request to an authorized intelligence or counterterrorism function, as IASB is required to
   validate requests with the offices of Privacy, Intelligence Oversight, and the General
   Counsel. The request for asylum information must be approved by an individual with
   supervisory command from the requesting office.

   If the request for disclosure, or pre-emptive disclosure if no request is made, occurs in
   accordance with the terms and conditions of any applicable standing information-sharing
   arrangements between DHS and the recipient, disclosure may be made without using the
   DHS Support Request Form.

I I. Q: Can members of the Intelligence Community and agencies with counterterrorism
     functions that receive asylum-related information further disseminate it?

   A: Under certain limited circumstances, an element of the Intelligence Community or other
   federal, state or local governmental agency having a counterterrorism function that received
   asylum or refugee-related information may further disseminate that information, but such

                                                                                                    5
          Case 1:20-cv-01072-CRC Document 1-1 Filed 04/23/20 Page 7 of 8

                                                        Prepared by the USCIS Asylum Division
                                                                        Date: October 18, 2012

   further disclosure must be authorized by the Secretary, Deputy Secretary or the Under
   Secretary for Intelligence and Analysis acting in coordination with the Director, USCIS, the
   Assistant Secretary, ICE or any other DHS official to whom disclosure authority under
   section 208.6(a) bas been delegated.

12. Q: Are there any other interagency arrangements?

   A: Yes. In 2002, the Attorney General authorized the Asylum Division to disclose to the
   Office of Refugee Resettlement (ORR) of the Department of Health and Human Services
   (HHS) biographical information on individuals granted asylum to enable ORR to meet
   congressional reporting requirements and generate statistical reports used to allocate funding
   for asylee social benefits. In 2001 the Attorney General authorized the Asylum Division to
   disclose to HHS certain biographical information on asylees to enable ORR and the Center
   for Disease Control (CDC) to provide emergency relief to qualified asylees.

13. Q: Can asylum-related information be shared with foreign governments or
    international organizations (such as INTERPOL)?

   A: Asylum-related information cannot be shared with foreign governments or international
   organizations without the written consent of the asylum applicant, except at the discretion of
   the Secretary of Homeland Security. Secretary Napolitano bas exercised her discretion to
   permit regular sharing of asylum-related information with Canada, Australia, the United
   Kingdom, and New Zealand. Secretary Ridge initially allowed the sharing of asylum-related
   information with Canada in 2003. The arrangement with Canada is in the form of a
   Statement of Mutual Understanding on Information Sharing (SMU) and an Asylum Annex to
   the SMU, which together permit Canada's Department of Citizenship and Immigration
   Canada (CIC) and USCIS to exchange asylum-related records on both a case-by-case and
   systematic basis.

   Since the signing of the Asylum Annex to the Statement of Mutual Understanding on
   Information Sharing between the U.S. and Canada in 2003, USCIS and CIC have engaged in
   a regular exchange of information on asylum claims on a case-by-case basis. More recently,
   the USC IS Asylum Division bas worked with US-VISIT on sharing information relating to
   refugee claimants as defined in the agreement under the Five Country Conference (FCC)
   High Value Data Sharing Protocol (Protocol). Beginning in 2010, the Asylum Division
   commenced information sharing under the FCC Protocol with Canada, Australia, and the
   United Kingdom. The Asylum Division commenced information sharing under the FCC
   Protocol with New Zealand in 2011.

14. Q: Why are there special information-sharing agreements with Canada, Australia, the
    United Kingdom, and New Zealand?

   A: Sharing information on asylum seekers was included as an initiative in the agreement
   signed by former Attorney General Ashcroft and former Canadian Minister of Citizenship
   and lmmigration Caplan on December 2, 2001. It was also one of the thirty initiatives
   included in the Ridge-Manley Smart Border Action Plan. In furtherance of this initiative, the

                                                                                                    6
          Case 1:20-cv-01072-CRC Document 1-1 Filed 04/23/20 Page 8 of 8

                                                        Prepared by the USClS Asylum Division
                                                                        Date: October 18, 2012

   United States and Canadian governments entered into a formal arrangement in 2003 that
   permits USCIS and CIC to systematically share information on individuals seeking asylum in
   the U.S. or Canada. The subsequent information-sharing agreements with Canada, Australia,
   the United Kingdom, and New Zealand through the Five Country Conference (FCC) High
   Value Data Sharing Protocol (Protocol) further strengthen USCIS's capacity to acquire
   information relevant to asylum adjudications. By gaining access to this key information,
   USCIS and the immigration authorities in Canada, Australia, the United Kingdom, and New
   Zealand will enhance their abilities to prevent abuse of the asylum process in their respective
   countries and to make accurate asylum eligibility determinations, thereby strengthening the
   integrity of each country's asylum system.

15. Q: What is the status of the implementation of the information-sharing arrangement
    with Canada?

   A: USCIS and CIC have been sharing information on asylum seekers on a case-by-case
   basis since 2003. As of2010, the USCIS Asylum Division has also worked with US-VISIT
   to share asylum-related information with Canada under the Five Country Conference (FCC)
   High Value Data Sharing Protocol (Protocol). The 2011 Beyond the Border agreement
   between the United States and Canada includes an action plan for enhanced information
   sharing between the two countries. USCIS and CIC and their technical specialists are
   working together to develop a fully automated systematic sharing of information to cover all
   asylum claimants who are subject to biometric collection requirements by 2014.

16. Q: May protected asylum-related information be shared with congressional offices?

   A: If the Chairman of a congressional committee with competent jurisdiction submits a
   written request for protected asylum-related information, the requested information will
   generally be provided without regard to the regulation. Written requests for asylum-related
   information by individual Members of Congress or their respective staff members will be
   considered on a case-by-case basis.

17. Q: What information can be shared with the press when the applicant bas gone public
    with the asylum claim?

   A: Because the regulation currently requires the applicant's written consent, we generally do
   not recognize implicit waivers of confidentiality, even when the asylum-related information
   is a matter of public record.

18. Q: Does 8 CFR 208.6 apply to refugee information?

   A: As a matter of policy, USCIS extends the same protections outlined in 8 CFR 208.6 to
   refugees.

If you have any questions regarding these policies, please contact the Asylum Division's
Operations Branch Chief at 202.272.1651.


                                                                                                  7
